 BIW EMPLOYEES FEDERAL CREDIT UNIONBIW Employees Federal Credit UnionandTruckDrivers,Warehousemen and Helpers UnionLocal #340, a/w International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,Petitioner.Case 1-RC-1887416 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSCRACRAFTAND JOHANSENThe National Labor Relations Board,by a three-member panel,has considered objections to anelection held 7 May 1987 and the Regional Direc-tor'sreport recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement.The tallyof ballots shows7 forand 16 against the Petitioner,with 1 chal-lenged ballot,an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and brief and has adopted the Re-gionalDirector'sfindings and recommendationsonly to the extent consistent with this Decision andOrder.Petitioner filed five objections,but it subsequent-lywithdrew Objections 1, 2, 5, and a portion ofObjection3.TheRegional Director authorized theissuance of a complaint alleging a violation of Sec-tion 8(a)(1) and(3) by the Employer based on con-duct which is identical with Objection 3. He rec-ommended that the remaining portion of Objection3 be consolidated with the unfair labor practicecase for hearing before an administrative lawjudge.We agree.The Regional Director also recommended thatObjection 4 be sustained and that the election beset aside because the Employer circulated an al-tered ballot which tended to mislead employeesinto believing that the Board favored the Employ-er.We disagree.In support of Objection 4 the Petitioner present-ed a two-page document admittedly distributed bythe Employer to all employees the day before theelection.The firstpage of the document is a memo-randum on Employer stationery from the Employ-er'smanager.It is addressed to all employees andurges them to vote"no." The memorandum refersto the attached sample ballot as demonstrating a"no" vote.The second page of the document at-tached by staple to the first page appears to be acopy of an official Board sample ballot with theadditions above the reproduction giving the timeand placeof theballoting and the counting of bal-lots.There is an"x" in the"no" box;a handdrawn423arrow directing attention to that box and a state-ment explaining that a mark in the"no" box meansthe employees do not wish to be represented bythe Union.The phrase"Distributed for Informa-tion"is adjacent to the explanatory statement.InSDC Investment,274 NLRB 556 (1985), theBoard adopted a two-part analysis to determine ifan altered ballot is objectionable.First,the Boardwill examine the ballot inorder todetermine if thesourceof thealtered document is clearly identifiedon its face.If the source can be clearly identifiedon examination of the document itself,then theBoard will find that the document is not mislead-ing, as employees will understand that the docu-ment emanated from a party rather than the Board.If,however,the source cannot be clearly identi-fied,the Board will examine the nature and con-tents of the material in order to determine whetherthe document has atendencyto mislead employeesinto believing that the Board favors one party overthe other. Id. at 557.The Regional Director applied the test set forthin SDC,and found that the altered ballot does not,on its face, clearly identify which party prepared it.Applying the second partof theSDCanalysis, hefound that an employee could conclude that theBoard favored a "no" vote.We accept the Regional Director's first conclu-sion that the identity of the party that altered thesample ballot does not appear on the face of theballot,but we reject his other conclusions. Whilethe check in the"no" box on the ballot suggeststhat employees should vote against the Petitioner,we do not think that the altered sample ballot incontext'tends to give employees the misleadingimpression that the Board favors a "no" vote. Thealtered ballot was attached by staple to a partisanmemorandum that unmistakably emanated from theEmployer,as the memorandum was prepared onEmployer stationery.That Employer memorandumdirectedemployees'attention to the attachedsample ballot as demonstrating a "no" vote andurged employees to vote"no." Therefore,we con-clude that the altered ballot would appear to em-ployees to be part of the Employer's election cam-paignmaterial,which was plainly identified assuch,and not an official communication from theBoard.Accordingly,we overrule Objection 4 andremand the remaining portion of Objection 3 to theRegional Director for further proceedings.'SeeWorths Stores Corp.,281 NLRB1191 (1986),and CJ.KrehbielCo, 279 NLRB855 (1986),indicating the appropriateness of consideringextrinsic evidence in examining the nature and contents of a document todetermine if it is misleading.287 NLRB No. 45 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERIt is ordered that a hearing be held for the pur-pose of receiving evidence to resolve the issuesraised by the portion of Objection 3 concerning thereprimanding and issuance of warnings to employ-ee Joan Karkos and that such hearing be consoli-dated with any hearing held in Case1-CA-24679before an administrative law judge.In the eventthat the unfair labor practice proceedings are dis-posed of before the hearing,a hearing officer willbe designated to hear the representation matter.IT IS FURTHER ORDERED that the administrativelaw judge or hearing officer designated for the pur-pose of conducting the hearing shall prepare andcause to be served on the parties a decision orreport containing resolutions of credibility of wit-nesses, findings of fact,and recommendations tothe Board as to the disposition of the issues. Anyparty may,within the time prescribed by Section102.46 and 102.69 of the Board's Rules and Regula-tions,whichever is applicable, file exceptions to thejudge's decision or the hearing officer's report. Ifno exceptions are filed, the Board will adopt therecommendations of the judge or hearing officer.IT IS FURTHER ORDERED that this proceeding bereferred to the Regional Director for Region 1who shall arrange and issue notice of the hearing.MEMBERJOHANSEN, dissenting.Idisagree with the finding of the majority andagreewith the Regional Director's position thatthe election should be set aside. The sample ballotfails to indicate on its face, nor is it obvious, that itwas altered, what the alterations were, and whomade them. This could mislead the employees intobelieving that. the ballotwas prepared by theBoard. See my dissent inProfessional Care Centers,279 NLRB 814 (1986).